Citation Nr: 9910686	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-02 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative 
osteoarthritis of the left knee.

2.  Entitlement to service connection for left rotator cuff 
reconstruction, claimed as left shoulder injury, secondary to 
a left knee injury.

3.  Entitlement to service connection for osteoarthritis of 
the first metatarsophalangeal joint with hallux limitus of 
the right foot, claimed as secondary to a left knee injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to February 
1948, and from August 1950 to July 1951.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 1995 from the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
degenerative arthritis of the left knee; denied service 
connection for a left rotator cuff reconstruction as 
secondary to a left knee injury and denied service connection 
for osteoarthritis of the first metatarsophalangeal joint 
with hallux limitus of the right foot, as secondary to a left 
knee injury.

In April 1998, the Board remanded this claim to the RO for 
the purpose of scheduling a Travel Board hearing.  A hearing 
was held on February 8, 1999, in St. Petersburg, Florida, 
before Holly E. Moehlmann, a member of the Board who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991) and who is rendering the 
determination in this case.


FINDINGS OF FACT

1.  Degenerative osteoarthritis of the left knee is not shown 
by medical evidence to have existed in active service, been 
caused or aggravated by active service, or to have become 
manifest to a compensable degree within one year of 
discharge.

2.  No medical evidence has been presented which links a left 
rotator cuff reconstruction with either active service or any 
service connected disability.

3.  No medical evidence has been presented which links 
osteoarthritis of the first metatarsophalangeal joint with 
hallux limitus of the right foot with either active service 
or any service connected disability.

4.  The veteran has not presented plausible claims for 
service connection for osteoarthritis of the left knee; a 
left rotator cuff reconstruction and osteoarthritis of the 
first metatarsophalangeal joint, with hallux limitus of the 
right foot.


CONCLUSION OF LAW

The veteran's claims for service connection for degenerative 
osteoarthritis of the left knee; a left rotator cuff 
reconstruction and osteoarthritis of the first 
metatarsophalangeal joint, with hallux limitus of the right 
foot are not well grounded.  38 U.S.C.A. § 5107 (a) (West 
1991); Caluza v. Brown, 7 Vet.App. 498 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Preliminary Matters

The veteran contends, in essence that he is entitled to 
service connection for residuals of a left knee injury, for a 
left shoulder disorder and for a right foot disorder.  He 
specifically alleges that his left knee degenerative 
osteoarthritis is the result of two falls in service which he 
claims resulted in left knee injuries.  He alleges that the 
left rotator cuff reconstruction, due to a left shoulder 
injury was proximately caused by a fall due to his left knee 
giving out.  He further alleges that his osteoarthritis of 
the first metatarsophalangeal joint, with hallux limitus of 
the right foot is also proximately caused by his left knee 
disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  Certain diseases, 
such as arthritis may be presumed to have been incurred 
during active military service if manifest to a degree of 10 
percent within the first year following active service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.307, 3.309 (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service- 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997); see also 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim. 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required. Id. at 93.  Lay evidence may satisfy the third 
element but only if the condition lends itselt to observation 
by a lay witness.  Clyburn v. West, No. 97-1321 (U.S. Vet. 
App. April 2, 1999).  Such is not the case in this appeal.  
Lay evidence is also acceptable to show incurrence in service 
if the veteran was engaged in combat and the evidence is 
consistent with the circumstances, conditions and hardships 
of such service, even though there is no official record of 
such incurrence. 38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. § 
3.304(d) (1998).

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  A claim for 
secondary service connection, like all claims, must be well 
grounded. 38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 
Vet. App. 629, 633 (1992). Similar to the Caluza analysis 
above, the veteran must provide evidence of (1) a current 
disability, and (2) a link or nexus between the current 
disability and a service connected disability, as shown by 
competent lay or medical evidence as the situation warrants.  
See Locher v. Brown, 9 Vet. App. 535 (1997), Reiber v. Brown, 
7 Vet. App. 513, 516 (1995).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

I.  Factual Background

A. Left Knee

Service medical records revealed no objective findings of 
left knee problems.  His entrance examination of July 1946 
revealed a normal examination of the extremities.  The 
February 1948 discharge examination showed normal findings 
upon evaluation of the extremities.  A February 1950 
examination was likewise negative for any abnormality of the 
extremities.

His August 1950 examination for reentry into active duty did 
include a medical history of complaints of the veteran having 
been "frequently troubled with aggravated nerve in left knee 
at such time received treatments."  This history summarized 
the problem as "pain in left knee, occasional (sic) brought 
on by sudden turning or twisting, not incapacitating."  The 
accompanying physical examination of August 1950 revealed 
normal findings of the extremities.  His June 1951 separation 
examination was negative for both objective left knee 
findings and subjective complaints.  

As indicated above, the veteran alleges that he had two 
accidents during active duty wherein he injured his left 
knee.  He alleges that the first happened in 1947 when he 
fell in a ravine during a hike, and the second also happened 
in 1947, when he fell from a truck during guard duty.  Lay 
statements submitted, include a written buddy statement dated 
in October 1994 from a barrack mate who indicated that he 
accompanied the veteran on a hike in Camp Pendleton in 1947, 
and witnessed the veteran fall into a steep ditch, and 
apparently injure his knee.  He indicated that he did not 
witness the second accident, but was aware that it had 
happened.  Another lay witness submitted a statement in 
October 1994 indicating that he had known the veteran to 
complain of left knee pain beginning in 1955.  A lay 
statement submitted by his wife indicates that he complained 
of knee pain in 1948.  

The report from an annual physical conducted at a VA hospital 
in July 1980 diagnosed mild osteoarthritis of the left knee.  
The X-ray report from July 1980 included complaints of left 
knee discomfort, and X ray findings of medium sized bony 
spurs in the tibial spines as well as the articular margins 
of the patella, found to represent underlying osteoarthritis, 
with joint space in the medial compartment shown to be 
relatively narrower than average and believed to either be an 
anatomical variation or underlying minimal degeneration of 
joint cartilage.  

Private medical records obtained from the veteran's physician 
reveal treatment for worsening knee problems between 1987 and 
1995.  In September 1987 a treatment note revealed complaints 
of severe pain and swelling of the left knee, with a history 
of high school football injury.  A September 1987 X-ray 
revealed joint narrowing medially with patellofemoral 
arthritis, joint effusion and loose bodies.  In January 1988, 
X-rays revealed osteoarthritis at the medial joint 
compartment, probable loose bodies in the popliteal bursa and 
patella spurring.  He underwent arthroscopic debridement in 
February 1988, and was diagnosed with end stage medial 
compartment degenerative changes, with the possibility of 
total knee replacement discussed.  He continued to be seen 
for left knee complaints through the late 1980's and early 
1990's, and underwent a total left knee replacement surgery 
in October 1994, with a diagnosis of degenerative 
osteoarthritis involving the left knee, medial compartment, 
with varus deformity.  At no time do the treatment records 
suggest the possibility that the veteran's left knee 
degenerative osteoarthritis may be related to service or to 
an accident inservice.

At a hearing held in February 1999 before this member of the 
Board, the veteran testified that his left knee was in good 
condition prior to his first enlistment.  He testified that 
he injured the left knee twice in 1947, with the first 
episode said to have happened when he fell while hiking up a 
mountain.  He admitted that he self treated with pain pills 
and ace bandages, but did not seek medical treatment after 
this accident, for fear of losing a desirable assignment.  He 
testified that the second incident occurred during guard 
duty, when he fell from a truck and landed on his knee.  He 
testified that he declined to wait to be treated at sick bay 
due to the lines, and once again self treated with medicine 
and bandages.    
 
B. Left shoulder and Right Foot

Service medical records contain no evidence or complaints of 
either left shoulder or left foot problems.  His entrance 
examination of July 1946 revealed a normal examination of the 
extremities.  The February 1948 discharge examination showed 
normal findings upon evaluation of the extremities.  His 
August 1950 re-enlistment examination and his June 1951 
separation examination were also negative for left shoulder 
and left foot complaints.  

In March 1991, the veteran was treated by a private physician 
for left shoulder complaints following a fall in mid-
December.  He was diagnosed with large tear of the left 
rotator cuff, and underwent rotator cuff reconstruction the 
same month.  No medical opinion is currently of record 
linking the left shoulder disorder to service.

In October 1992, the veteran was treated by a private 
physician for right foot complaints.  Findings included 
hallux rigidus of the first metatarsophalangeal joint 
dorsally and he was diagnosed in November 1992 with 
osteoarthritis with recurrent bunion and dorsal exostosis.  
In March 1993 he underwent bunionectomy surgery with total 
joint replacement for osteoarthritis, first 
metatarsophalangeal joint with hallux limitus. No medical 
opinion is currently of record linking this right foot 
disorder to service.

At his hearing held in February 1999 before this member of 
the Board, the veteran testified that his left knee gave out 
while he was standing on a stool hanging a wreath, and he 
fell and injured the left shoulder.  Regarding the right 
foot, he testified that a doctor told him that the condition 
was secondary to an abnormal gait caused by the left knee 
problem.  

II. Analysis

In all of the veteran's claims, he is alleging that his 
disorders were either incurred in service, or are caused by a 
service-connected disability.  For the former, or "direct" 
basis, the determinative issues presented are (1) whether the 
veteran had the disorder during service; (2) whether he has 
any current disorder; and, if so, (3) whether this current 
disability is etiologically related to active service.  For 
the "secondary" basis, the determinative issues include (2) 
above, i.e., whether he has a current disorder, and whether 
this current disability is etiologically related to a 
service-connected disability.  The Board concludes that 
medical evidence is needed to lend plausible support for all 
of the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see also Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board finds that the veteran has not presented 
well-grounded claims for any of his claimed disorders, 
because he has not provided the medical evidence necessary 
for each disorder.  Caluza at 506.

A. Left Knee

With regard to the veteran's claim for service connection for 
a left knee disorder, no medical evidence has been submitted 
to link the current knee pathology to any incident in 
service, and the evidence indicates that the osteoarthritis 
did not become manifest to a compensable degree until many 
years after separation from active service.  Although the re-
enlistment examination of August 1950 revealed complaints of 
knee problems, no objective evidence of a left knee problem 
was found either on this examination or on the June 1951 
separation examination.  Thus there is no evidence that a 
preexisting knee disorder was aggravated during the second 
enlistment.  Finally, the appellant has offered no competent 
evidence that his osteoarthritis is in any way related to an 
in-service occurrence or event.  He and any other lay 
witnesses, while able to attest to the fact of on injury in 
srvice, have not been shown not to be competent to establish 
any medical relationship to postservice disability.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The veteran's 
sworn testimony and other statements are not competent 
evidence to establish that he has a left knee disability 
related to service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained health care professional.  The 
veteran is not competent to make a determination that the 
claimed disability is due to service.  See Espiritu, 2 Vet. 
App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

B. Left shoulder and Right Foot

With regard to his claims for service connection for a left 
shoulder disorder and right foot disorder as secondary to a 
service connected disorder, the veteran fails to show the 
required nexus between these current disabilities and any 
service-connected disability.  Locher v. Brown, 9 Vet. App. 
535 (1997), Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  
See Caluza, 2 Vet. App. 506.  The veteran attributed both of 
these disorders to a left knee disorder that has already been 
determined to not be service connected.  Moreover, even if 
the left knee were service connected, there is no medical 
evidence linking either disorder to the left knee disorder.  
Nor is there medical evidence establishing a link between 
either the left shoulder disorder or the right foot disorder 
and the veteran's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  See also Dean v. Brown, 8 Vet. 
App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1997).

III. Conclusion

The Board has thoroughly reviewed the claims file, but finds 
no evidence of plausible claims for service connection for 
degenerative osteoarthritis of the left knee; a left rotator 
cuff reconstruction and osteoarthritis of the first 
metatarsophalangeal joint, with hallux limitus of the right 
foot.  Since the veteran has not met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded, it must 
be denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if 
a claim is not well- grounded, the Board does not have 
jurisdiction to adjudicate it).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995). Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded. See also 
Epps v. Gober, No. 97-7014 (Fed Cir. October 7, 1997); Epps 
v. Brown, 9 Vet. App. 341 (1997). Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well- 
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).



ORDER

The veteran's claims for service connection for degenerative 
osteoarthritis of the left knee; a left shoulder disorder and 
a right foot disorder are denied as not well grounded.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

